Citation Nr: 1637175	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel





INTRODUCTION

The Veteran had active duty service from June 1963 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for hypertension.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013.

Pursuant to his request, the Veteran was scheduled for a Board video-conference hearing before the undersigned Veterans Law Judge in September 2016.  However, he canceled the hearing .

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

In September 2016, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating his desire to withdraw from appeal his claim for service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for hypertension, to include as secondary to service-connected hypothyroidism, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 .  

By a written statement received in September 2016, prior to the promulgation of a decision on the issue, the Veteran withdrew from appeal the claim for service connection for hypertension.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for hypertension, to include as secondary to  service-connected hypothyroidism, is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


